Applicant’s election without traverse of Group I, claims 32-46, to azurin, RGD (ligand), siRNA, in the reply filed on December 13, 2021 is acknowledged.
Claims 1-31 are canceled.  Claims 47-48 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 32-46, to azurin, RGD, siRNA, are under consideration.

Priority:  This application is a 371 of PCT/KR2016/003208, filed March 29, 2016, which claims benefit to foreign application KR 10-2016-0032252, filed March 17, 2016.  A copy of the foreign priority document has been received in the instant application on August 6, 2018, and is not in the English language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-46 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20150005479; cited as KR 1020150003617 on IDS 08.06.18) in view of Mallapragada et al. (2015 Nanomedicine:  Nanotechnology, Biology, and Medicine 11:  715-729), Solanki et al. (2013 Scientific Reports 3, 1553:  1-7), and Jiang et al. (2016 Expert Opinion on Drug Delivery 13(4):  547-559, published online January 18, 2016).  Choi et al. disclose a bioprocessing device comprising a protein/DNA/nanoparticle hybrid that reinforces, regulates, and amplifies information (at least paragraph 0100).  Choi et al. disclose the device comprises a hybrid of a protein having a redox potential, a single strand DNA (ssDNA) indirectly conjugated to the protein having a redox potential (at least paragraphs 0009-0010, 0016-0017), where the device further comprises conductive nanoparticles or semi-conducting nanoparticles and a DNA sequence complementary to the ssDNA is coupled with the nanoparticles (at least paragraphs 0034-0035).  Choi et al. disclose an Azu/DNA-cDNA/GNP hybrid (at least paragraphs 0036, 0054, 0091-0094), where Azu is recombinant azurin, GNP are gold nanoparticles (at least paragraph 0058).  Choi et al. disclose forming a self-assembled monolayer of the device on a substrate (at least paragraphs 0030, 0056).  Choi et al. do not teach a cell-penetrating peptide and a differentiation-inducing factor.
 Mallapragada et al. disclose various types of hybrid nanomaterials have been synthesized for imaging, therapeutic, and biomedical applications (p. 724).  Mallapragada et al. disclose nanodevices have also been used as tools to augment stem cell differentiation (p. 724).
Solanki et al. disclose a technique utilizing a self-assembled silica nanoparticle monolayer coated with extracellular matrix proteins (i.e. laminin) and the desired siRNA to efficiently deliver siRNA into stem cells (p. 1, 2-3).  Solanki et al. disclose it is known laminin binds to integrin receptors on the surface of the stem cells (p. 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed device comprising (a) a protein having a redox potential; (b) a first single strand DNA binding to the protein having a redox potential; (c) a second single strand DNA complementary to the first single strand DNA; (d) a nanoparticle conjugated to the second single strand DNA; and (e)(i) a cell-penetrating peptide (i.e. RGD) and (ii) a differentiation-inducing factor (i.e. siRNA), which are conjugated to the nanoparticle (instant claims 32-46).  The motivation to do so is given by the prior art.  Choi et al. disclose a nanodevice comprising an Azu/DNA-cDNA/GNP hybrid material that reinforces, regulates, and amplifies information.  It is disclosed nanodevices have been used as tools to augment stem cell differentiation (Mallapragada et al.).  Solanki et al. disclose utilizing a self-assembled silica nanoparticle monolayer coated with laminin and siRNA to efficiently deliver siRNA into stem cells.  It is disclosed gold nanoparticles are excellent targeted delivery vehicles and can be conjugated with a cell penetrating peptide RGD and siRNA to efficiently deliver siRNA (Jiang et al.).  Therefore, one of ordinary skill would have reasonable motivation to further conjugate a cell penetrating peptide and siRNA, as suggested in Solanki et al. or Jiang et al., to the GNPs in the Azu/DNA-cDNA/GNP hybrid nanomaterial of Choi et al. because there was interest in developing nanodevices and/or hybrid nanomaterials to manipulate stem cells and it was known gold nanoparticles can be functionalized for targeted 
Regarding instant claims 33, 35, as noted above Choi et al. disclose the protein having a redox potential is recombinant azurin (at least paragraph 0058).  It is disclosed in the instant specification that instant SEQ ID NO: 2 is the amino acid sequence of recombinant azurin (see at least the sequence listing).  Therefore, Choi et al. can be deemed to disclose that the protein having a redox potential is recombinant azurin and instant SEQ ID NO: 2 (instant claims 33, 35).
Regarding instant claim 34, Choi et al. disclose the protein having a redox potential is directly immobilized on a substrate by having a cysteine residue introduced into the protein (at least paragraphs 0012-0013, 0030).
Regarding instant claim 38, since Choi et al. disclose the protein having a redox potential is the same as the claimed protein having a redox potential, i.e. azurin, it would be obvious that the protein having a redox potential of Choi et al. would also comprise the recited property of having a free radical scavenging potential.
Regarding instant claims 32, 39, Choi et al. disclose the ssDNA constituting the hybrid is indirectly conjugated to the protein having a redox potential by a linker, where the ssDNA is modified with a thiol group (at least paragraphs 0016-0017).  Therefore, it would have been obvious to indirectly conjugate the first ssDNA to the protein having a redox potential, including at the N-terminal.
Regarding instant claim 40, Choi et al. disclose the complementary ssDNA (or second single strand DNA) is modified with a thiol group and conjugated to the nanoparticles (at least paragraph 0058).

Regarding instant claims 42-43, as noted above, Choi et al. disclose a nanodevice comprising an Azu/DNA-cDNA/GNP hybrid.  Jiang et al. disclose ease of functionalization of gold nanoparticles and simultaneous conjugation of thiol-siRNA and Arg-Gly-Asp (RGD) onto gold nanoparticles through a linker (p. 549-551).  Therefore, it would have been obvious to conjugate the RGD peptide and siRNA to the GNP hybrid of Choi et al. through a linker.
Regarding instant claim 44, since the prior art reasonably disclose a device comprising the same components recited, it would be obvious that the Azu/DNA-cDNA/GNP hybrid conjugated through a linker to a cell penetrating peptide (RGD) and differentiation-inducing factor (siRNA) releases the siRNA by potential application.
Regarding instant claims 36-37, 46, it is known that the rearrangement of parts is obvious.  See also MPEP 2144.04.  As noted above, it is disclosed that the ligand having binding ability to a cell membrane receptor protein (i.e. comprising RGD) is coated or conjugated on the nanoparticle (Solanki et al.; Jiang et al.).  However, Choi et al. disclose a hybrid protein-DNA-nanoparticle; therefore, it would have been obvious that the ligand having binding ability to a cell membrane receptor protein can also be introduced to the protein having a redox potential, including the C-terminal.

No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Patent Examiner, Art Unit 1656